Citation Nr: 0401912	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for herniated cervical 
disc and cervical spondylosis at C3-4 and C4-5.

3.  Entitlement to service connection for low back disorder.

4.  Entitlement to an initial rating in excess of 0 percent 
for residuals of cold injury to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Atlanta, Georgia.

The Board notes that the veteran has apparently raised the 
issue of entitlement to service connection for depression in 
his July 2002 statement and during a June 2003 hearing.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for any appropriate action.


REMAND

The veteran filed his claim for a compensable rating for 
residuals of frostbite in March 1998.  Effective August 13, 
1998, during the pendency of this appeal, VA's Schedule for 
Rating Disabilities was revised with regard to rating cold 
injury residuals.  63 Fed. Reg. 37,778-79 (1998).  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary does so.  Thus, the veteran's residuals of cold 
injury must be evaluated under both the old and new rating 
criteria to determine which version is most favorable to the 
veteran.  

The Board notes that the veteran's service-connected 
disability was last comprehensively examined in October 2000.  
It is the opinion of the Board that contemporaneous VA 
examination is required to determine the current severity of 
the veteran's service-connected disability.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); see also, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  It is therefore the 
opinion of the Board that a contemporaneous and thorough VA 
examination in conjunction with a review of the records would 
be of assistance in this case.  

With regard to this aspect of his claim, the Board notes that 
the veteran has disagreed with the initial rating assigned 
for residuals of cold injury to the feet within the appeal 
period after establishing his entitlement to service 
connection, the RO must consider the propriety of the initial 
rating including whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

Finally, the Board notes that the veteran, at his June 2003 
hearing, reported he received treatment for the claimed 
disabilities at VA medical facilities in Cincinnati, Ohio and 
Decatur, Georgia.  It does not appear that an attempt has 
been made to obtain these records.  The VA is deemed to have 
constructive knowledge of these records.  The Board regrets 
the delay associated with obtaining these records, but they 
must be associated with the claims file for consideration 
with this appeal.  See, Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notice obligations of the 
Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file any VA treatment reports, dated 
subsequent to June 1980, from VA Medical 
Centers in Cincinnati, Ohio and Decatur, 
Georgia.  If any requested records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should clearly be documented in the claims 
file.  The RO should ensure that the 
notification and documentation requirements 
mandated by the Veterans Claims Assistance 
Act of 2000 are met.

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers, who 
have treated him for residuals of cold injury 
to the feet subsequent to October 2000.  
Then, after necessary authorization is 
obtained from the veteran, the RO should 
obtain copies of any treatment reports, not 
already of record.

4.  The veteran should be afforded a 
comprehensive VA examination by an 
appropriate VA examiner to assess the current 
severity of frostbite residuals affecting his 
feet.  The examiner should be provided with 
copies of the revised rating criteria for 
cold injury residuals, together with the 
criteria in effect prior to August 13, 1998.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The veteran's history, current complaints, 
and examination findings must be reported in 
detail for each extremity.  The examiner 
should comment on whether any circulatory 
disorder is present and, if so, whether it is 
a residual of in-service frostbite.  As to 
each foot, separately, if it is determined 
that there are residuals of frostbite, the 
examiner should comment on whether the 
residuals of the in-service frostbite are 
manifested by the following: pain, numbness, 
cold sensitivity, arthralgia, tissue loss, 
nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or 
x- ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  In addition, based on 
recent x-ray findings, the examiner should 
specifically state whether, with respect to 
each foot, it is at least as likely as not 
that any x-ray abnormalities are related to 
his service-connected cold injury residuals.  

All examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached, should be set forth 
in a typewritten report.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination. 

5.  The RO should then readjudicate the 
issues on appeal to include a review of the 
evidence submitted since the supplemental 
statement of the case and the revised rating 
criteria for residuals of cold injury.  In 
the event that any action taken remains 
adverse to the veteran, he should be provided 
with a supplemental statement of the case, 
which includes the revised rating criteria 
for residuals of cold injury, and an 
opportunity to respond.  Thereafter, subject 
to current appellate procedures, the case 
should again be returned to the Board for 
further appellate consideration. 

By this action, the Board intimates no opinion, legal or 
factual, regarding the disposition of this matter.  No action 
is required of the veteran until he is so informed.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




